Citation Nr: 1620940	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  06-34 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.

This claim is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to TDIU were denied by the Board in February 2010.  The Veteran timely appealed just the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In December 2010 the Court issued a decision, based on a Joint Motion for Partial Remand, vacating and remanding the issue of entitlement to TDIU back to the Board for additional development.  In response to Court's action, the Board remanded the issue of entitlement to TDIU to the RO in May 2011. 

The issue of entitlement to a TDIU was again denied by the Board in January 2014.  The Veteran timely appealed the denial to the Court.  In November 2015 the Court issued a Memorandum Decision, vacating and remanding the issue of entitlement to TDIU back to the Board for additional development.

The Board notes that the Veteran changed representation during the pendency of this appeal.  The American Legion is recognized as the current representative, as noted on the title page. 

By an April 2016 rating decision, the RO denied service connection for ED and prostatitis.  In May 2016 the Veteran filed a Notice of Disagreement (NOD) with respect to these issues.  The RO has not, however, provided the Veteran with a Statement of the Case (SOC).  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to an increased rating for PTSD has been raised by the Veteran in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the increased rating claim, and the issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating TDIU may nonetheless be granted when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2015). 

The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for TDIU.  He is currently in receipt of a 50 percent rating for PTSD and 20 percent for diabetes mellitus, type II.  The Veteran's combined disability rating is 60 percent.

The issue of an increased rating for PTSD is being referred to the RO.  Because the Veteran does not currently meet the schedular criteria for TDIU and because a determination with respect to the increased rating for PTSD claim may have an impact upon consideration of the issue of entitlement to TDIU, the Board finds that those issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Consideration of the claim for entitlement to TDIU must be deferred until the RO adjudicates the referred claim for the increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, as explained in the introduction, the RO has not yet issued an SOC addressing the Veteran's claims for service connection for ED and prostatitis.  Thus, the Board must remand these issues for the RO to issue an SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlicon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an increased rating for PTSD.
 
2.  In response to the Veteran's May 2016 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105  in order to furnish the Veteran and his representative a fully responsive SOC relating to the issues of entitlement to service connection for ED and prostatitis.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.
 
3.  Thereafter, readjudicate the claim of entitlement to TDIU.  If this benefit remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




